ACCEPTED
                                                                          04-15-00132-CV
                                                               FOURTH COURT OF APPEALS
                                                                    SAN ANTONIO, TEXAS
                                                                    3/12/2015 10:43:05 AM
                                                                            KEITH HOTTLE
                                                                                   CLERK
                        04-15-000132-CV
                No. ____________________

                                                          FILED IN
                                                   4th COURT OF APPEALS
COURT OF APPEALS FOR THE FOURTH           DISTRICT OF
                                                    SANTEXAS
                                                         ANTONIO, TEXAS
                  San Antonio, Texas              03/12/2015 10:43:05 AM
                                                     KEITH E. HOTTLE
                                                           Clerk


          Armando Hernandez and Nancy Hernandez,

                                                Appellants,
                              v.

             Mario Saldivar, Fernando Saldivar,
            Asser Global, Inc., Smart Global, Inc.,
                    and Grupo K77, S.C.

                                                 Appellees.


                From 150th District Court,
                  Bexar County, Texas
             The Honorable Barbara Nellermoe


                   NOTICE OF APPEAL
         Rusty Hardin
         Ryan K. Higgins
         Bob Wynne
         State Bar No. 24060861
         5 Houston Center
         1401 McKinney, Suite 2250
         Houston, Texas 77010-4035
         E-mail: bwynne@rustyhardin.com

         Attorneys for Appellants:
         Armando Hernandez and
         Nancy Hernandez



ORAL ARGUMENT REQUESTED




           2
TO THE FOURTH CIRCUIT COURT OF APPEALS:

      Please take notice that Case No. 2014-ci-17077, Armando Hernandez and

Nancy Hernandez v. Mario Saldivar, et al., in the 150th Judicial District Court of

Bexar County, has been appealed to the Fourth Circuit Court of Appeals as

evidenced by the attached file-stamped copy of said Notice.


                                      Respectfully submitted,

                                      RUSTY HARDIN & ASSOCIATES, L.L.P.

                                      /s/ Rusty Hardin

                                      Rusty Hardin
                                      State Bar No. 08972800
                                      Ryan K. Higgins
                                      State Bar No. 24007362
                                      Bob Wynne
                                      State Bar No. 24060861
                                      5 Houston Center
                                      1401 McKinney, Suite 2250
                                      Houston, Texas 77010-4035
                                      (713) 652-9000
                                      (713) 652-9800 (Facsimile)

                                      ATTORNEYS FOR RELATORS




                                        1
                                CERTIFICATION

      I hereby certify that I have reviewed the foregoing Notice of Appeal and
concluded that every factual statement within it is supported by competent evidence
included in the appendix or record.

                                       /s/ Bob Wynne
                                       _________________________________
                                       Bob Wynne




                         CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing Notice of Appeal
was served on all counsel of record on the 12th day of March, 2015:

      Jeffrey A. Hiller
      Cacheaux, Cavazos, & Newton, LLP
      333 Convent Street
      San Antonio, Texas 78205
      jhiller@ccn-law.com

      Royal B. Lea, III
      Bingham & Lea, P.C.
      319 Maverick Street
      San Antonio, Texas 78212
      royal@binghamandlea.com

                                       /s/ Bob Wynne
                                       _________________________________
                                       Bob Wynne




                                         2
ATTACHMENT
FILED
3/11/2015 3:09:29 PM
Donna Kay McKinney
Bexar County District Clerk
Accepted By: Cecilia Barbosa

                                                  Case No. 2014-CI-17077

               ARMANDO HERNANDEZ and NANCY                   §          IN THE DISTRICT COURT
               HERNANDEZ,                                    §
                                                             §
               Plaintiffs,                                   §
                                                             §
               v.                                            §          150th JUDICIAL DISTRICT
                                                             §
               MARIO SALDIVAR, FERNANDO                      §
               SALDIVAR, JORGE CALDERON, and                 §
               JORGE SALDIVAR,                               §
                                                             §
               Defendants.                                   §          BEXAR COUNTY, TEXAS

                                                  NOTICE OF APPEAL

                       Pursuant to Texas Rules of Appellate Procedure 25.1 and 28.1, Counter-Defendants

              Armando Hernandez and Nancy Hernandez (the “Hernandez’s”) submit this Notice of Appeal.

                       The Hernandez’s desire to appeal the Order Granting Temporary Injunction entered on

              February 27, 2015 by The Honorable Barbara Nellermoe, sitting by assignment in the 150th

              District Court for Bexar County, Texas. The Hernandez’s seek to appeal the temporary injunction

              to the Fourth Court of Appeals for the State of Texas.

                       The Hernandez’s appeal is an accelerated appeal pursuant to Texas Civil Practices and

              Remedies Code § 51.014 and Texas Rule of Appellate Procedure 28.1.
                                             Respectfully submitted,

                                             RUSTY HARDIN & ASSOCIATES, L.L.P.

                                             /s/ Rusty Hardin

                                             Rusty Hardin
                                             State Bar No. 08972800
                                             Ryan K. Higgins
                                             State Bar No. 24007362
                                             Bob Wynne
                                             State Bar No. 24060861
                                             5 Houston Center
                                             1401 McKinney, Suite 2250
                                             Houston, Texas 77010-4035
                                             (713) 652-9000
                                             (713) 652-9800 (Facsimile)

                                             ATTORNEYS FOR COUNTER-DEFENDANTS




                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing Notice of Appeal was E-filed
and e-served on all counsel of record on the 11th day of March, 2015, pursuant to Rule 21a.

       Jeffrey A. Hiller
       Cacheaux, Cavazos, & Newton, LLP
       333 Convent Street
       San Antonio, Texas 78205
       jhiller@ccn-law.com

       Royal B. Lea, III
       Bingham & Lea, P.C.
       319 Maverick Street
       San Antonio, Texas 78212
       royal@binghamandlea.com

                                             /s/ Bob Wynne
                                             _________________________________
                                             Bob Wynne




                                                2